PER CURIAM.
The issue before the court is whether the appellant may bring an action against the school board for alleged sex discrimination in employment under the provisions of the Federal Equal Pay Act, 29 U.S.C. § 206(d)(1). We conclude that the trial court erred in dismissing appellant’s complaint alleging such discrimination. Usery v. Charleston County School District, 558 F.2d 1169 (4th Cir. 1977); Fitzpatrick v. Bitzer, 427 U.S. 445, 96 S.Ct. 2666, 49 L.Ed.2d 614. In addition, the complaint sufficiently alleged a cause of action based upon a specific contract between the school board and appellant and the subsequent breach thereof by the school board.
Accordingly, the order of dismissal is reversed with directions for further proceedings in accordance with this decision.
ANSTEAD and LETTS, JJ., and JOHNSON, TOM, Associate Judge, concur.